Exhibit 10.11
DOUGLAS HAYES LOWREY
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of this 29th day of July, 2010 (the “Effective Date”), by and between
CapitalSource Bank, a California industrial bank (the “Employer” or the
“Company”), and Douglas Hayes Lowrey, an individual (the “Executive”).
     WHEREAS, the Executive and the Employer entered into that certain
Employment Agreement dated as of July 25, 2008 (the “Original Employment
Agreement”);
     WHEREAS, the Executive is currently employed as Chief Executive Officer and
President of the Employer; and
     WHEREAS, the Employer and the Executive desire to amend and restate the
Original Employment Agreement and enter into this Agreement to set out the terms
and conditions for the continued employment relationship of the Executive with
the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
period ending on July 29, 2013 (the “Initial Term”). The term of employment
shall be automatically extended for an additional 12 month period (the “Extended
Term”) on July 29, 2013 and each subsequent July 29, unless and until the
Employer or Executive provides written notice to the other party in accordance
with Section 13 hereof not less than 60 days before such date that such party is
electing not to extend the term of employment under this Agreement
(“Non-Renewal”). In each case, the term of the Executive’s employment shall end
as of the end of such Initial Term or Extended Term, as the case may be, unless
sooner terminated as hereinafter set forth. Such Initial Term and all such
Extended Terms are collectively referred to herein as the “Employment Period.”
Anything herein to the contrary notwithstanding, if on the date of a Change in
Control, the remaining term of the Employment Period is less than 24 months, the
Employment Period shall be automatically extended to the end of the 24 month
period following such Change in Control.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties.
          (a) Executive Positions. The Executive shall continue to serve as
Chief Executive Officer and President of the Company. The Executive shall, at
the Company’s request, also serve in such other officer position(s) of any of
the Company’s subsidiaries or affiliates, in each case without further
compensation beyond that set forth in this Agreement. During the Employment
Period, the Executive shall have the powers and authority customarily exercised
by individuals serving in the position of chief executive officer for a company
the size and nature of the Employer. The Executive shall devote the Executive’s
reasonable best efforts and full business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Employer; provided that the Executive shall be entitled to (i) serve as a
member of the board of directors of a reasonable number of other companies,
(ii) to serve on civic, charitable, educational, religious, public interest or
public service boards, (iii) to serve on the board of directors of the Federal
Home Loan Bank of San Francisco and (iv) to manage the Executive’s personal and
family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities hereunder. The Executive’s service as a member of the board of
directors for a publicly traded company shall be subject to the prior approval
of the Board, which approval shall not be unreasonably withheld.
          (b) Executive is a member of the Board as of the Effective Date and
the Employer shall use its commercially reasonable best efforts to cause
Executive to be nominated to serve for an additional term at the expiration of
his initial Board term (and each subsequent expiration of the Board term
thereafter) for the remainder of the Employment Period; provided, however,
Executive agrees that if his employment as Chief Executive Officer and President
terminates, he will resign from his position on the Board co-terminous with his
termination unless otherwise mutually agreed with the Board.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer (currently in Los Angeles, California) except for reasonable travel on
the Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits.
          (a) Base Salary. Beginning on the Effective Date and for the remainder
of the Employment Period, the Employer shall pay to the Executive a base salary
at the rate of no less than $500,000 per calendar year, less applicable
deductions (the “Base Salary”), prorated for any partial year. The Base Salary
shall be reviewed for increase by the Employer no less frequently than annually
and may be increased in the discretion of the Employer. Any such adjusted Base
Salary shall constitute the “Base Salary” for purposes of this Agreement. The
Base Salary shall be paid in substantially equal installments in accordance with
the Employer’s regular payroll procedures. The Executive’s Base Salary may not
be decreased during the Employment Period.

2



--------------------------------------------------------------------------------



 



          (b) Annual Bonus. For each calendar year that ends during the
Employment Period and prior to a Change in Control, the Executive shall be
eligible to receive an annual target cash bonus equal to 100% of the Base Salary
in effect at the end of such calendar year, in each case as determined by the
Company’s Board or the compensation committee thereof, subject to the Employer’s
and/or one or more Company Affiliates’ overall performance and business
prospects, the performance of the Executive and such other factors as determined
by the Board or compensation committee thereof. The bonus paid to the Executive
may be greater or lesser than 100% of Base Salary based upon whether the target
performance factors have been achieved or exceeded or other reasons or factors.
For each calendar year that ends during the Employment Period and after a Change
in Control, the Executive shall be paid in cash an annual bonus in an amount not
less than two times the Executive’s Base Salary as in effect on the last day of
such calendar year. Any annual bonus payable to the Executive hereunder shall be
paid at the time bonuses are otherwise paid to other executive officers of the
Employer, but in any event, by March 15 of the calendar year following the year
with respect to which such annual bonus is earned.
          (c) Options and Restricted Stock. In consideration for entering into
this Agreement, upon the Effective Date, the Company has requested that
CapitalSource Inc. grant to the Executive, and CapitalSource Inc. has agreed to
grant to the Executive, options to purchase 300,000 shares of CapitalSource
Inc’s common stock and 300,000 shares of restricted common stock of
CapitalSource Inc., vesting in equal amounts on each of the first three
anniversaries of the Effective Date, and subject to other conditions set forth
in the applicable award agreements substantially in the form previously provided
to the Executive. Unless otherwise provided in this Agreement or in the
applicable award agreements, any such unvested options or restricted stock shall
be forfeited by the Executive upon the termination of the Executive’s employment
with the Employer. Except as expressly set forth in this Agreement, the grant of
options and restricted stock contemplated by this Section 5(c) shall be governed
by and be subject to the terms and conditions set forth in the CapitalSource
Inc. Third Amended and Restated Equity Incentive Plan, as amended from time to
time (the “Plan”), and shall be documented and evidenced by award agreements
under the Plan to be executed by the Employer and the Executive. These grants
are intended to reflect the equity grants to the Executive for the four years
2010, 2011, 2012 and 2013; provided, however, that nothing herein shall be
construed to preclude the making of additional grants to the Executive if the
Board of CapitalSource Inc. (or compensation committee of the Board of
CapitalSource Inc., as applicable) so determines.
          (d) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to at least four weeks of vacation annually. Executive agrees
that any vacation taken during his employment shall be subject to and take into
account applicable banking laws and regulations, with no more than two (2) weeks
scheduled consecutively, and shall otherwise be subject to the Employer’s
policies governing vacation. In addition, the Employer shall provide to the
Executive all employee and executive benefit plans, practices, perquisites and
programs maintained by the Employer and made generally available to employees or
executives including, without limitation, the pension, retirement, profit
sharing, incentive compensation, savings, medical, hospitalization, disability,
dental, life or travel accident insurance, benefit plans, and sick

3



--------------------------------------------------------------------------------



 



leave on a basis that (i) prior to a Change in Control is comparable in all
material respects to that provided to any other member of CapitalSource Inc.’s
Management Committee (or successor committee performing substantially similar
functions), and (ii) following a Change in Control is at least as favorable in
all material respects to that provided to the most senior executives of
CapitalSource Inc. Subject to the terms of this Agreement, all benefits are
provided at the Employer’s and Company Affiliates’, as applicable, sole
discretion. Subject to the terms of this Agreement, the Employer and Company
Affiliates, as applicable, shall have the right to change insurance carriers and
to adopt, amend, terminate or modify employee benefit, equity incentive,
deferred compensation and other plans, practices, perquisites, programs and
arrangements at any time and without the consent of the Executive.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer or Company Affiliates, the Executive will not knowingly, directly
or indirectly through an intermediary, use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Employer or
Company Affiliates, or otherwise, during such employment, is within the scope of
the Executive’s duties with the Employer or Company Affiliates as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source

4



--------------------------------------------------------------------------------



 



which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove, directly or indirectly
through an intermediary, any Company Confidential Information or any other
property of the Employer or any Company Affiliate from the Employer’s or Company
Affiliate’s premises or make copies of such materials except for normal and
customary use in the Employer’s or Company Affiliate’s business as determined
reasonably and in good faith by the Executive. The Employer acknowledges that
the Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
return to the Employer all Company Confidential Information and copies thereof
and all other property of the Employer or any Company Affiliate at any time upon
the request of the Employer and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Employer any copies of any Company Confidential
Information after the Executive ceases to be employed by the Employer. Anything
to the contrary notwithstanding, nothing in this Section 7(b) shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not, directly or indirectly through an intermediary,
solicit, entice, persuade or induce any individual who is employed by the
Employer or any Company Affiliate (or who was so employed within 180 days prior
to the Executive’s action) to terminate or refrain from continuing such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Employer or Company Affiliates, and
the Executive shall not hire, directly or indirectly, as an employee, consultant
or otherwise, any such person. Anything to the contrary notwithstanding, the
Employer agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Employer for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Employer from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c). Notwithstanding the foregoing, this Section 7(c) shall not
preclude the Executive from soliciting for employment or hiring any person who
has been discharged by the Employer or any Company Affiliate.
     In the event that any restrictive covenant contained in any Company or
Company Affiliate policy, program, agreement or other arrangement to which the
Executive is subject (including any such Company policy, program, agreement or
other arrangement to which the Executive becomes subject after the date hereof)
is more restrictive than the provisions of this Section 7, the relevant
provision or provisions of this Section 7 shall supersede such more restrictive
provision or

5



--------------------------------------------------------------------------------



 



provisions unless the Company and the Executive expressly agree, in writing, to
have such more restrictive provision or provisions be controlling.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly through an intermediary, (A) solicit or encourage any
client or customer of the Employer or any Company Affiliate, or any person or
entity who was a client or customer within 180 days prior to Executive’s action,
to terminate, reduce or alter in a manner adverse to the Employer or any Company
Affiliate any existing business arrangements with the Employer or any Company
Affiliate or to transfer existing business from the Employer or any Company
Affiliate to any other person or entity, or (B) provide services to any entity
if (i) during the preceding 12 months more than 10% of the revenues of such
entity and its affiliates is derived from any business from which the Employer
or any Company Affiliate derived more than 10% of its revenues during such
period (such percentage determined on a pro forma basis for any business
acquired during such 12 month period as if the acquisition had occurred at the
beginning of such 12 month period) (a “Material Business”) or (ii) the services
to be provided by the Executive are competitive with a Material Business and
substantially similar to those previously provided by the Executive to the
Employer or any Company Affiliate; provided, however, that following a Change in
Control, this Section 7(d)(i)(B)(i) shall not apply to the Executive, or (C) own
an interest in any entity described in subsection (B)(i) immediately above;
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as his
direct holdings in any such entity shall not in the aggregate constitute more
than 5% of the voting power of such entity and does not otherwise violate any
Company or Company Affiliate policy applicable to Executive. For purposes of
this Section 7(d), a “client or customer” shall be limited to any actual
borrower, customer or client of the Employer (as set forth in the Employer’s CAM
or substantially similar successor or other system) and any other entity in the
“term sheet issued,” “term sheet executed” or “credit committee approved”
categories listed in the Employer’s DealTracker or substantially similar
successor or other system. The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non-Compete
Period, he will provide a copy of this Agreement to such entity, and such entity
shall acknowledge to the Employer in writing that it has read this Agreement.
The Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Employer and Company Affiliates, that the Executive
has sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.
               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for

6



--------------------------------------------------------------------------------



 



which it may be enforceable and over the maximum geographical area as to which
it may be enforceable and to the maximum extent in all other respects as to
which it may be enforceable.
          (e) Non-Disparagement. Neither the Company nor the Executive shall
initiate, participate or engage in any communication whatsoever with any current
or former customer, supplier, vendor or competitor of the Company or any Company
Affiliate or any of their respective shareholders, partners, members, directors,
managers, officers, employees or agents, or with any current or former
shareholder, director, manager, officer, employee or agent of the Company or any
Company Affiliate, which communication could reasonably be interpreted as
derogatory or disparaging to the Executive or the Company or any Company
Affiliate, as applicable, including but not limited to the business, practices,
policies, shareholders, partners, members, directors, managers, officers,
employees, agents, advisors and attorneys of the Company or any Company
Affiliate. The Company agrees to use its commercially reasonable best efforts to
cause its directors and executive officers not to engage in any public statement
or communication that could reasonably be interpreted as derogatory or
disparaging to the Executive. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate,
and any documents or other matters to the extent legally required.
          (g) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
so long as the Employer fully complies with Sections 9, 11, and 12. The Employer
further agrees that any breach during the Employment Period of this Agreement by
the Executive that does not result in the Executive’s being terminated for Cause
shall not release the Employer from compliance with its obligations

7



--------------------------------------------------------------------------------



 



under this Agreement. Notwithstanding the foregoing two sentences, neither party
shall be precluded from pursuing judicial remedies as a result of any such
breaches.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment for:
                    (A) Disability. If the Executive shall have been
substantially unable to perform, despite reasonable accommodation, the
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any Employer-provided disability insurance policy or plan applicable to
him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under Section
8(a)(ii)(A) as to whether a Disability exists, and if requested by the Employer,
to submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and the Executive, the cost of such examination to be
paid by the Employer. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.

8



--------------------------------------------------------------------------------



 



     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement (except as provided in the next paragraph); and
               (iii) Equity Awards. Notwithstanding any provision of the related
plan or award agreements, all outstanding equity awards held by the Executive
immediately prior to his death shall immediately vest, except that the total
amount of the equity awards provided for in Section 5(c) shall, if not otherwise
vested to a greater extent, be vested at the level of 50% upon his death during
the first year after the date of grant and during the Employment Period, 75%
upon his death during the second year after the date of grant and during the
Employment Period and 100% upon his death after the second anniversary of the
date of grant and during the Employment Period. All options shall remain
exercisable for the length of their remaining term.
     The Employer shall pay to the Executive’s legal representatives or estate,
or as may be directed by the legal representatives of such estate, the
Executive’s Accrued Benefits due pursuant to Section 9(a)(ii), at the time such
payments are due. Any payments by the Employer pursuant to Section 9(a)(i) shall
be reduced by the amount of any payments to the Executive’s beneficiaries or
estate paid on account of any life insurance plan or policy provided by the
Employer for the benefit of the Executive. Except as set forth herein, the
Employer and Company Affiliates shall have no further obligation to the
Executive or his legal representatives, estate or heirs upon his death under
this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (A) the Employer shall pay to the Executive (i) the
Executive’s Base Salary due through the Date of Termination, and (ii) all
Accrued Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (B) all outstanding equity
awards held by the Executive immediately prior to his termination shall
immediately vest, except that the total amount of the equity awards provided for
in Section 5(c) shall, if not otherwise vested to a greater extent, be vested at
the level of 50% upon his termination for Disability during the first year after

9



--------------------------------------------------------------------------------



 



the date of grant and during the Employment Period, 75% upon his termination for
Disability during the second year after the date of grant and during the
Employment Period and 100% upon his termination for Disability after the second
anniversary of the date of grant and during the Employment Period. All options
shall remain exercisable for the length of their remaining term. Except as set
forth herein, the Employer and Company Affiliates shall have no further
obligations to the Executive under this Agreement upon Executive’s termination
due to Disability pursuant to Section 8(a)(ii)(A).
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to then vested or exercisable equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreements except that all of his then unvested or unexercisable equity or
equity-related awards shall be terminated. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this Agreement
upon such termination.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason.
                    (i) If, other than as set forth in Section 9(d)(ii), the
Employer terminates the Executive’s employment during the Employment Period
pursuant to Section 8(a)(ii)(B) other than for Cause or the Executive terminates
his employment hereunder with Good Reason, the Employer shall pay the Executive
all Accrued Benefits, if any, to which the Executive is entitled as of the Date
of Termination, in each case at the time such payments are due, and the
Executive’s Base Salary due through the Date of Termination. The Executive shall
also be entitled to the Severance Payments.
                    (ii) Notwithstanding Section 9(d)(i), if, within 24 months
following consummation of a Change in Control or at any time within the period
commencing three months prior to (i) the execution of a binding agreement for a
transaction, or (ii) the making of a tender or exchange offer, in either case
that, if consummated, would result in a Change in Control and ending on the date
of the Change in Control or, if earlier, the date that such transaction is
completely abandoned by the parties thereto (regardless of whether a Change in
Control actually occurs), the Employer terminates the Executive’s employment
during the Employment Period pursuant to Section 8(a)(ii)(B) other than for
Cause or the Executive terminates his employment hereunder with Good Reason, the
Employer shall pay the Executive all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and the Executive’s Base Salary due through the Date of
Termination. The Executive shall also be entitled to the Severance Payments.

10



--------------------------------------------------------------------------------



 



          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause under Section 8(a)(ii)(B) or by the
Executive for Good Reason shall be extremely difficult or impossible to
establish or prove, and agree that the Severance Payments shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Payments, the Executive will
execute a release of claims substantially in the form of the release attached
hereto as Exhibit A. Within two business days of the Date of Termination, the
Employer shall deliver to the Executive the release for the Executive to
execute. The Executive will forfeit all rights to the Severance Payments unless
the Executive executes and delivers to the Company the release within 30 days of
delivery of the release by the Company to the Executive and such release has
become irrevocable by virtue of the expiration of the revocation period without
the release having been revoked (the first such date, the “Release Effective
Date”). The Employer and Company Affiliates shall have no obligation to provide
the Severance Payments prior to the Release Effective Date. Subject to Section
9(g) below, the Severance Payments shall be made within three business days of
the Release Effective Date. If the Executive fails to comply with his
obligations under Section 7, the Executive shall, to the extent such amounts are
paid, vested or distributed pursuant to Section 9 hereof, (i) forfeit
outstanding equity awards, (ii) transfer the shares underlying equity awards
that were accelerated pursuant to Section 9 and settled in shares to
CapitalSource Inc. for no consideration and (iii) repay the after-tax amount of
the Severance Payments and any equity awards that were accelerated pursuant to
Section 9 and settled in cash or sold.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s and
Company Affiliates’ obligation to make any payment pursuant to, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Employer or its affiliates may have
against him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)(“Section 409A”), as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and preserve to the maximum extent possible the original
intent and economic benefit to the Executive and the Company, and the parties
shall promptly execute any amendment reasonably necessary to implement this
Section 9(g).
                    (i) For purposes of Section 409A, the Executive’s right to
receive installment payments pursuant to this Agreement including, without
limitation, each

11



--------------------------------------------------------------------------------



 



severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.
                    (ii) The Executive will be deemed to have a Date of
Termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A.
                    (iii) Notwithstanding any other provision of this Agreement
to the contrary, if at the time of the Executive’s separation from service,
(i) the Executive is a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time), and (ii) the Company makes a good faith determination that an amount
payable on account of such separation from service to the Executive constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
                    (iv) (A) Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as promptly
as practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (B) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
                    (v) Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

12



--------------------------------------------------------------------------------



 



          (h) Cell phone/Email Address. If not precluded or limited by
applicable law at the time, the Company shall use its commercially reasonable
best efforts upon termination of the Executive’s employment for any reason, to
cause the Executive’s cell phone number assigned to his Company-provided cell
phone to be retained by the Executive if he so elects (and the Company shall
assist in transferring such cell phone number to an account with the cell phone
service provider in the Executive’s name) and, the Company shall forward to the
Executive, as soon as reasonably practicable, relevant e-mail sent to his
“capitalsourcebank” email account and received during the 60 days following such
termination.
          (i) FDIC Regulation. Notwithstanding anything herein contained to the
contrary, any payments to the Executive by the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
§1828(k), and any regulations promulgated thereunder.
     10. Parachute Limitations.
     Notwithstanding any other provision of this Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Executive and the Company or Company Affiliates, except an agreement,
contract, or understanding hereafter entered into that expressly modifies or
excludes application of this Section 10 (the “Other Agreements”), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company or Company Affiliates for the direct or
indirect compensation of the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any right
to receive any payment or other benefit under this Agreement shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for Executive under the Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Executive under this
Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company or Company Affiliate under
this Agreement, all Other Agreements, and all Benefit Arrangements would be less
than the maximum after-tax amount that could be received by Executive without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Agreement, in conjunction with all other rights, payments, or
benefits to or for the Executive under the Agreement, any Other Agreement or any
Benefit Arrangement would cause the Executive to be considered to have received
a Parachute Payment under this Agreement that would have the effect of
decreasing the after-tax amount received by the Executive as described in clause
(ii) of the preceding sentence, then the Executive shall have the right, in the
Executive’s sole discretion, to designate those rights, payments, or benefits
under this

13



--------------------------------------------------------------------------------



 



Agreement, any Other Agreements, and any Benefit Arrangements that should be
reduced or eliminated so as to avoid having the payment or benefit to the
Executive under this Agreement be deemed to be a Parachute Payment; provided,
however, that in order to comply with Section 409A, the reduction or elimination
will be performed in the order in which each dollar of value subject to a right,
payment or benefit reduces the Parachute Payment to the greatest extent.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer. During the Employment Period and thereafter
covering the Employment Period, the Employer also shall provide the Executive
with coverage under its or a Company Affiliate’s (at its election) then current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Employer prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification unless the Employer or a Company
Affiliate is materially prejudiced by such failure. The Employer or a Company
Affiliate shall be entitled to assume the defense of any such proceeding and the
Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Employer or a Company Affiliate and
the Executive in connection with the defense of a proceeding, the Executive
shall so notify the Employer and shall be entitled to separate representation at
the Employer’s expense by counsel selected by the Executive (provided that the
Employer may reasonably object to the selection of counsel within ten
(10) business days after notification thereof) which counsel shall cooperate,
and coordinate the defense, with the Employer’s counsel and minimize the expense
of such separate representation to the extent consistent with the Executive’s
separate defense and to the extent possible and consistent with all applicable
rules of legal ethics. This Section 11 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     12. Attorney’s Fees. If a Change in Control has not occurred, the Employer
shall reimburse the Executive (and his beneficiaries) for any and all reasonable
costs and expenses (including without limitation attorneys’ fees and other
charges of counsel) incurred by the

14



--------------------------------------------------------------------------------



 



Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, the Executive’s employment
with the Employer, or the termination thereof; provided that this is not a claim
(a) brought by the Employer on account of the Executive’s alleged breach of
Section 7 of this Agreement, breach of the Executive’s fiduciary duty of
loyalty, or fraud or material misconduct, if the Employer is the prevailing
party, or (b) brought by the Executive unless the Executive prevails on at least
one material claim.
     Following a Change in Control, the Employer shall advance the Executive
(and his beneficiaries) any and all reasonable costs and expenses (including
without limitation attorneys’ fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, the Executive’s employment
with the Employer, or the termination thereof; provided that the Executive shall
reimburse the Employer any advances to cover expenses incurred by the Executive
for claims (a) brought by the Employer on account of the Executive’s alleged
breach of Section 7 of this Agreement, breach of the Executive’s fiduciary duty
of loyalty, or fraud or material misconduct, if the Employer is the prevailing
party, or (b) brought by the Executive if the Executive prevails on at least one
material claim. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement.
     This Section 12 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
          (i)     If to the Employer:
CapitalSource Bank
[Address]
Attn: Chairman of the Board of Directors
Fax: [          ]
With a copy to:
CapitalSource Inc.
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attn: Chairman of the Board of Directors and General Counsel
Facsimile Number: 301-272-3444

15



--------------------------------------------------------------------------------



 



          (ii)    If to the Executive:
Douglas Hayes Lowrey
Address last shown on the Employer’s Records
     Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive and
supersedes the terms of any plan, policy, agreement, award or other arrangement
of the Employer or Company Affiliates (whether entered into before or after the
Effective Date), including the Original Employment Agreement by and between the
parties, to the extent inconsistent with the terms of this Agreement.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder, (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor entity, and (iii) the rights
and obligations of the Employer hereunder shall be assignable and delegable to
CapitalSource Inc. and/or CapitalSource Finance LLC. The Employer shall require
any successor to the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.

16



--------------------------------------------------------------------------------



 



     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives and permitted successors and
assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of California (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment or any
other payment or amount under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling provided that any withholding obligation arising in connection with the
exercise of a stock option or the transfer, vesting or conversion of stock,
restricted stock units or other property shall be satisfied through
surrendering, forfeiture and withholding an appropriate number of shares of
stock, restricted stock units or appropriate amount of such other property. The
Executive hereby agrees that the tax withholding obligations with respect to the
foregoing shall be satisfied by such surrender, forfeiture and withholding on
the applicable dates and hereby authorizes the Company to use such portions to
satisfy such obligations.
     25. Definitions.

17



--------------------------------------------------------------------------------



 



     “Accrued Benefits” means (i) any compensation deferred by the Executive
prior to the Date of Termination and not paid by the Employer or otherwise
specifically addressed by this Agreement; (ii) any amounts or benefits owing to
the Executive or to the Executive’s beneficiaries under the then applicable
benefit plans of the Employer; (iii) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 6; and
(iv) any other benefits or amounts due and owing to the Executive under the
terms of any plan, program or arrangement of the Employer.
     “Board” means the Company’s Board of Directors.
     “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer or Company Affiliates, by the Executive;
(iv) Employer’s termination of Executive’s employment arising out of or in
connection with any direct or indirect order, request, mandate or other
instruction of the Federal Deposit Insurance Corporation, the California
Department of Financial Institutions, or any other state or federal regulatory
body with oversight or authority over banking or the Employer or Company
Affiliates (a “Regulator”); or a finding by any such Regulator that Executive’s
performance threatens the safety or soundness of the Employer or any Company
Affiliate; (v) the Executive’s failure to furnish all information or take any
other steps necessary to enable Employer to maintain fidelity bond coverage (in
an amount and with a surety company selected by Employer in its sole discretion)
of Executive during the term of his employment; or (vi) a willful and material
breach of Section 7(c) or (d) of this Agreement. For purposes of this provision,
no act or failure to act, on the part of the Executive, shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Employer or Company Affiliate, as appropriate.
Anything herein to the contrary notwithstanding, the Executive shall not be
terminated for “Cause” hereunder unless (A) written notice stating the basis for
the termination, including, without limitation, whether such basis is an
indirect order, request, mandate or other instruction of any Regulator, is
provided to the Executive, (B) as to clause (ii) of this paragraph, he is given
30 days to cure the neglect or conduct that is the basis of such claim (it being
understood that any errors in expense reimbursement may be cured by repayment),
(C) if he fails to cure such neglect or conduct, the Executive has an
opportunity to be heard with counsel of his choosing before the full Board prior
to any vote regarding the existence of Cause and (D) there is a vote of a
majority of the members of the Board, excluding the Executive, to terminate him
for Cause.

18



--------------------------------------------------------------------------------



 



     “Change in Control” means the occurrence of one or more of the following
events, for either the Company or CapitalSource Inc.: (i) any “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of
1934 as amended (the “Act”)) or “group” (as such term is used in
Section 13(d)(3) of the Act) is or becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Act) of more than 30% of the Voting
Stock of the Company or CapitalSource Inc.; (ii) within any 24 month period the
majority of the Board of Directors of the Company or CapitalSource Inc. consists
of individuals other than Incumbent Directors, which term means the members of
the Board of Directors of the Company or CapitalSource Inc. on the Effective
Date; provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors of the applicable company shall be
considered to be an Incumbent Director; (iii) the Company or CapitalSource Inc.
adopts any plan of liquidation providing for the distribution of all or
substantially all of its assets; (iv) the Company or CapitalSource Inc.
transfers all or substantially all of its assets or business (unless the
shareholders of the applicable company immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the applicable company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of, as applicable, the Company or CapitalSource Inc. or
the Company’s or CapitalSource Inc.’s ultimate parent company if the Company or
CapitalSource Inc. is a subsidiary of another corporation); or (v) any merger,
reorganization, consolidation or similar transaction unless, immediately after
consummation of such transaction, the shareholders of the Company or
CapitalSource Inc., as applicable, immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of, as applicable, the
Company or CapitalSource Inc. or the Company’s or CapitalSource Inc.’s ultimate
parent company if the Company or CapitalSource Inc. is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company). For purposes of this Change in Control definition, the Company and
CapitalSource Inc. shall include any entity that succeeds to all or
substantially all of the business of the Company or CapitalSource Inc. and
“Voting Stock” shall mean securities or ownership interests of any class or
classes having general voting power under ordinary circumstances, in the absence
of contingencies, to elect the directors of a corporation.
     “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer, including without limitation, CapitalSource
Inc. and its subsidiaries.
     “Company Confidential Information” means information known to the Executive
to constitute trade secrets or proprietary information belonging to the Employer
or Company Affiliates or other non-public information, confidential financial
information, operating budgets, strategic plans or research methods, personnel
data, projects or plans, or non-public information regarding the terms of any
existing or pending transaction between Employer or any Company Affiliate and an
existing or pending client or customer (as the phrase “client or customer” is
defined in Section 7(d)(i) hereof) or other person or entity, in each case,
received by the Executive

19



--------------------------------------------------------------------------------



 



in the course of his employment by the Employer or in connection with his duties
with the Employer. Notwithstanding anything to the contrary contained herein,
the general skills, knowledge and experience gained during the Executive’s
employment with the Employer, information publicly available or generally known
within the industry or trade in which the Employer competes and information or
knowledge possessed by the Executive prior to his employment by the Employer,
shall not be considered Company Confidential Information.
     “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under Code
Section 409A, references to Executive’s termination of employment (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company.
     “Extended Term” shall have the meaning set forth in Section 2.
     “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) a reduction in the Executive’s Base Salary, or after a Change in
Control, the annual bonus payable to the Executive under Section 5(b), (ii) the
requirement that the Executive report to someone other than the Board of
Directors of the Company, (iii) a material diminution in the Executive’s title,
authority, responsibilities or duties; (iv) the assignment of duties
inconsistent with the Executive’s position or status with the Employer as of the
Effective Date; (v) a relocation of the Executive’s primary place of employment
to a location more than 25 miles further from the Executive’s primary residence
than the current location of the Employer’s offices; (vi) any other material
breach of the terms of this Agreement or any other agreement which is not cured
within ten days after the Executive’s delivery of a written notice of such
breach to the Employer; (vii) any purported termination of the Executive’s
employment by the Employer that is not effected in accordance with the
applicable provisions of this Agreement; (viii) the failure to be nominated for
an additional term as a member of the Board upon each expiration of such Board
term during the Employment Period, (ix) the failure of the Employer to obtain
the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Employer within
15 days after a merger, consolidation, sale or similar transaction or (x) the
delivery of a notice of Non-Renewal by the Employer. In order to invoke a
termination for Good Reason, the Executive must deliver a written notice of such
breach to the Employer within 60 days of the occurrence of the breach and
Employer shall have 30 days to cure the breach. In order to

20



--------------------------------------------------------------------------------



 



terminate his employment, if at all, for Good Reason, Executive must terminate
employment within 30 days of the end of the cure period if the breach has not
been cured.
     “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
     “Severance Payments” means (1) a lump sum cash payment equal to two times
the Executive’s Base Salary as of the Date of Termination (except for purposes
of Section 9(d)(ii), in lieu of the foregoing, the Executive shall receive a
lump sum cash payment equal to two and one half times the Executive’s Base
Salary as of the Date of Termination plus two and one half times the average
bonuses earned for the two years prior to the year in which the Date of
Termination occurs), (2) a pro-rata bonus for the year of termination payable
when bonuses for such year are normally paid, and, if based on objective
performance or other criteria, such bonus shall be based on actual achievement
of such criteria for such year of termination, (3) all of Executive’s unvested
and unexercisable equity awards that are outstanding as of the Date of
Termination shall be vested in all circumstances (except as noted below) and
remain exercisable for two years following the Date of Termination, or in a
termination subject to Section 9(d)(ii), five years following the Date of
Termination (or, in any case, if earlier, the original expiration date of the
award) except that, in a termination subject to Section 9(d)(i) only, the total
amount of the equity awards provided for in Section 5(c) shall, if not otherwise
vested to a greater extent, be vested at the level of 50% if the Date of
Termination is during the first year after the date of grant and during the
Employment Period, 75% if the Date of Termination is during the second year
after the date of grant and during the Employment Period and 100% if the Date of
Termination is after the second anniversary of the date of grant and during the
Employment Period, and (4) the Executive and his covered dependents shall be
entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination for
24 months in such medical, dental, hospitalization and life insurance coverages
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination or such earlier time that Executive
becomes eligible for comparable benefits elsewhere; provided, however, if such
insurance coverage cannot be provided by the Company for any period after
18 months, the Company will pay the Executive the amount on an after-tax basis
equal to the COBRA premiums for the subsequent period. Notwithstanding the
foregoing, for purposes of termination with Good Reason due to the non-renewal
of this Agreement, for purposes of clause 1 above, the Executive shall only be
entitled to a lump sum cash payment equal to one times the Executive’s Base
Salary as of the Date of Termination.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

         
 
  CAPITALSOURCE BANK.    
 
 
       /s/ John K. Delaney    
 
       
 
  Name: John K. Delaney    
 
  Title: Chairman of the Board    
 
       
 
  EXECUTIVE    
 
 
       /s/ Douglas Hayes Lowrey    
 
       
 
  Douglas Hayes Lowrey    



22



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release of Claims
     Consistent with Section 9 of the Amended and Restated Employment Agreement
dated July 29, 2010 between me and CapitalSource Bank (the “Employment
Agreement”) and in consideration for and contingent upon my receipt of the
Accrued Benefits and the Severance Payments set forth in Section 9 of the
Employment Agreement, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge CapitalSource Bank and CapitalSource Inc. (together, “CapitalSource”)
and their past, current and future affiliated entities, as well as their
predecessors, successors, assigns, and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of them arising out of or in connection with my employment by
CapitalSource, the Employment Agreement, the termination of my employment with
CapitalSource, or any event, transaction, or matter occurring or existing on or
before the date of my signing of this General Release, except that I am not
releasing any claims arising under Sections 10, 11, or 12 of the Employment
Agreement, any other right to indemnification that I may otherwise have, or any
claims arising after the date of my signing this General Release. I agree not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are released herein. I further hereby irrevocably and unconditionally waive
any and all rights to recover any relief or damages concerning the claims,
demands or entitlements that are released herein. I represent and warrant that I
have not previously filed or joined in any such claims, demands or entitlements
against CapitalSource or the other persons or entities released herein and that
I will indemnify and hold them harmless from all liabilities, claims, demands,
costs, expenses and/or attorney’s fees incurred as a result of any such claims,
demands or lawsuits.
     This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), wage orders, claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against CapitalSource or the
persons or entities released herein.

23



--------------------------------------------------------------------------------



 



     CapitalSource and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this General Release, and we agree that this General
Release shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.
     Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws.
I understand that rights or claims under the Age Discrimination in Employment
Act that may arise after I execute this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit me from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency.
Notwithstanding the foregoing, I agree to waive my right to recover individual
relief in any charge, complaint, or lawsuit filed by me or anyone on my behalf.
     I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to revoke the
waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. If I elect to revoke this General Release in whole or in
part within this seven-day period, I must inform CapitalSource by delivering a
written notice of revocation to CapitalSource’s General Counsel, 4445 Willard
Avenue, 12th Floor, Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the
seventh calendar day after I sign this General Release. I understand that, if I
elect to exercise this revocation right, this General Release shall be voided in
its entirety at the election of CapitalSource and CapitalSource shall be
relieved of all obligations to make the Severance Payments described in
Section 9 of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

         
 
  AGREED:    
 
                                            
                                        
 
  Douglas Hayes Lowrey   Date

24